Citation Nr: 9929201	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a seizure disorder 
as secondary to residuals of a head injury.

2. Entitlement to special monthly compensation on account of 
a need for regular aid and attendance.

3. Entitlement to special monthly compensation on account of 
housebound status.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1985, with 2 years and 9 months of reported prior service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1993 by the Department of 
Veterans Affairs (VA) regional office (RO) in Huntington, 
West Virginia, and in August 1996 by the RO in Montgomery, 
Alabama.  

In testimony at a personal hearing before the undersigned 
acting Member of the Board in February 1999, and in a written 
statement filed after the hearing, the veteran asserted a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities.  That claim is referred to the RO for 
appropriate action. 


REMAND

At the personal hearing in February 1999, the veteran 
testified that, in 1998, he was treated as an inpatient at 
the VA Medical Center (VAMC) in Huntington, West Virginia, 
for a seizure disorder.  In addition, the veteran's 
representative indicated that the veteran had also been 
treated in recent years on an outpatient basis at the VAMC in 
Montgomery, Alabama, and the VAMC in Tuskegee, Alabama.  The 
veteran's claims file does not contain any such records.  
Records of medical treatment of a veteran at VA facilities 
for a claimed disability are constructively a part of the 
record on appeal.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, this case will be remanded to the RO for the 
following:

1. The RO should attempt to obtain from 
the VAMC, Huntington, West Virginia, 
copies of any records of treatment of 
the veteran at that facility in 1998 
and 1999.

2. The RO should also attempt to obtain 
copies of any      records of 
outpatient treatment of the veteran at 
any time at the VAMC, Montgomery, 
Alabama, and the VAMC, Tuskegee, 
Alabama.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain any pertinent VA 
medical treatment records.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



